CAUSE #14-15-00780


IN RE.: VICTORIA I. OKO, &   §   IN THE FOURTEENTH
UWAKWE C. OKO
RELATORS
                             §   COURT OF APPEAL
V.


RUBEN DAVIS
Respondent




APPELLANTS, VICTORIA OKO & UWAKWE OKO'S MOTION FOR
REHEARING
                               INDEX PA
               DOCUMENTS
                                                             PAGE
^T-ITT3T1 T
          1



1.             NOTICE


2.            AFFIDAVIT OF INABILITY TO
              APPEAL OF VICTORIA OKO                          5-7


              AFFIDAVIT OF INABILITY TO PAY COST OF APPEAL
              OF UWAKWE OKO                                   8-10
             CAUSE #14-15-00780


 IN RE.: VICTORIA I. OKO, &                     §    IN THE FOURTEENTH COURT
 UWAKWE C. OKO
 RELATORS                                       §
                                                §    OF APPEAL
                                                §
                                                §
 RUBEN DAVIS                                    §
 Respondent


                       APPELLANTS' MOTION FOR REHEARING

Appellants, VICTORIA I. OKO and UWAKWE C. OKO, Submit this Motion for Rehearing in

response to the opinion issued by the court on October 2, 2015and request that the court consider

the following issue:



                        ISSUE PRESENTED FOR REVIEW & ARGUEMENT

   ISSUE 1: The Court of Appeal erred in finding that "that there is no appeal pending in this

court from the judgement in the underlying case. The appeal from the underlying case is

docketed in this court as Court of Appeals No. 14-15-00850. A copy of the Notice of Appeal

received by the Appellants is herein incorporated and hereto attached as Exhibit 1. Therefore,

this court has jurisdiction over this case.

Also attached and incorporated as exhibits 2, and 3 are the Affidavits of Inability to pay of

Victoria I.. Oko and Uwakwe C. Oko, respectively.



                                              PRAYER


        WHEREFORE, PREMISES CONSIDERED, Appellants, Victoria I. Oko and Uwakwe

C. Oko, respectfully prays that the Court grant this motion for rehearing, withdraw its opinion,
and restrain Ruben Davis (Constable), Junior Properties LLC, and/Respondents' officers, agents,

servants, employees, successors, assigns, or attorneys are ORDERED to immediately CEASE

and DESIST from entering Plaintiffs' property located at 2422 HAWTHORNE BROOK LANE,

FRESNO, TEXAS 77545; they are furthered Restrained from attempting to evict plaintiffs from

the said property, from selling plaintiffs' said property, from exercising ownership/claim on the

said property or to file any instrument in any way jurisdiction, court of law, clerk's office, in the

Fort Bend county, Texas, or any other county and/or with any office or governmental agency in

the State of Texas or in the United states Court, House or any Federal agency of the U. S.

Government that will constitute entry and/or ownership of the Defendants on the said property.




                                              By:
                                              UWAKWE C. OKO
                                              VICTORIA I. OKO
                                              2422 HAWTHORNE BROOK LANE
                                              FRESNO, TEXAS 77545
                                              TEL: (832) 882-1777
                                               PROSE


                              CERTIFICATE OF SERVICE

WE, VICTORIA I. OKO, & UWAKWE C. OKO, certify that a true and correct copy of the
above and forgoing documents has been served in compliance with the Texas Rules of Civil
Procedures on this Af*#4-7,2015 to the Defendant,           f) ,       .      .      sJ
                     I / °                    VICTORIA OKO & UWAKWE C. OKO

: RUBBEN DAVIS, THE CONSTABLE, PRECINT 2
ADDRESS: 303 Texas Parkway, Missouri City, Texas, 77489.

TONY ALI & ANY OFFICER OF JUNIOR PROPERTIES LLC
10661 Rockley Drive, Houston, Texas 77099.
      .Justices                                                                                          Chief Justice

  William J. Boyce                                                                                  Kem Thompson Frost

Tracy Christopher
Martha Hill Jamison                                                                                         Clerk

 Sharon McCally                                                                                     Christopher a. Prine
 , J. Brett Busby
   John Donovan
  Marc W. Brown
                                     Jfattrtotttlj OInurt nf Appeals                                 Phone 713-274-2800


     Ken Wise                                    301 Fannin, Suite 245
                                                 Houston, Texas 77002


                                              Monday, October 05, 2015

     Keval Patel                                            Victoria I. Oko
     19855 Southwest Freeway Ste 330                        2422 Hawthorne Brook
     Sugar Land, TX 77478                                   Fresno, TX 77545
     * DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *


     Uwakwe C Oko
    2422 Hawthorne Brook
     Fresno, TX 77545
     * DELIVERED VIA E-MAIL *


     RE:          Court of Appeals Number:     14-15-00850-CV
                  Trial Court Case Number:     15-CCV-055306


     Style:       Uwakwe C. Oko and Victoria I. Oko
                  v.

                  Junior Properties, LLC

           The district clerk has advised this court that a notice of appeal was filed in this case. Upon
    assignment of this case to the Court of Appeals, a $205.00 filing fee is now due by the filing party.

             This court has a mediation program. Upon perfecting an appeal, the appellant must complete and
    file a docketing statement which contains a mediation section. The appellee must-also complete and file
    the Court's mediation docketing statement. Both appellant and appellee must file their statements within
    15 days of the date of this letter. Failure to comply will be deemed an affirmative response to mediation
    on behalf of the non-filing party. Our court's docketing statement and mediation docketing statement are
    available on the court's website at www.txcourts.gov/14thCOA.

            Pursuant to this Court's Local Rule 6, all attorneys are required to provide the Court with a valid
    e-mail address when submitting any document to the Court. Notices or other communications about this
    case will be delivered via email in lieu of mailing paper documents. Paper copies of notices or other
    communications about this case can be obtained by a party upon written request. Effective December 1,
    2012, Rule 9 of the Texas Rules of Appellate Procedure require that all computer generated documents
    filed with the Court must be in a typeface no smaller than 14-point and must include a certificate of
    compliance stating the word count of the document being filed. Failure to comply will result in your
    document being rejected.


                                                               CHRISTOPHER A. PRINE, CLERK




                                                               /^uQ/J^
                                                               Deputy Clerk
                                                                                           hKlH
                                             P<                              CAUSE NO. 15-PCV-222 803


  UWAKWE C. OKO & VICTORIA I.                      §   INTHEDISTRCT COURT
  OKO,                                             §
  Plaintiffs                                       §   400™ JUDICIAL DISTRICT
                                                   §
  Vs.                                              §
                                                   §   OF FORT BEND COUNTY, TEXAS
  TONY ALI, JUNIOR PROPERTIES                      §
  LLC, & EVERBANK
  Defendant.




        Affidavit of Inability to Pay Costs for Appeal of Uwakwe C. Oko
My name is Uwakwe. Oko. Iam unable to pay the costs ofappeal or to file an appeal bond in order to appeal
the Judgment.
In order to appeal this proceeding, I am giving the following information under oath:
Iam unable to pay the court costs. I verify that the statements made in this Affidavit are true
and correct.
Full Name:
                UWAKWE C. OKO
Address:                                                  City, State, and Zip Code
2422 HAWTHORNE BROOK LANE,                                FRESNO, TEXAS 77545
Home Telephone:                                           Cellular Phone:
                                                          832-882-1777

Former Address:
8310 FURLONGLANE, HOUSTON, TEXAS 77071
Date of Birth:                                            Place of Birth:
 12/31/1962                                               ABA, NIGERIA
Employer: STUDENT

Employment Address:

Work Telephone:                                           Job Title or Dutie


Supervisor's Name:


Spouse's Name: VICTORIA I. OKO

Spouse's Address:                                                      City, State, and Zip Code
 2422 HAWTHORNE BROOK
                                                                       FRESNOI, TEXAS 77545
Spouse's Home Telephone:                                   Spouse's Cellular Phone: 832-885-7297

Spouse'sEmployer:



                                            vb
                                               /                                  m          i
   \.




Income                          ..
Monthly earnings:        | $0
Other income:                                            Amount: $0
        Description:



Sponse's Income
Spouse's monthly             N/A
earnings:
Other income:                                            Amount:
        Description:

r,ftVor™T.«it Entitlement Income
 Unemployment Benefits       BenefitAmount                              3
 AFDC:

 Social Security:

 Disability:

 Veteran's Benefits:

 Child Support:
                                                          Amount:
  Other Entitlement Benefits:



  All Other Income
  Description:


  Accounts inFinanciallnstitutions
   Checking Accounts:
    Financial Institution:
   MEMBERSpURraXR^rUNION
   SavingAccounts:
    Financial Institution:

   MPriiS^H^^^^^
   Description:
                                              Address:

    NONE                                     i^SS^SS^^^     Value:

    Description:
                                                            $1,000.00
    2003 HONDA CIVIC
Debts
                                                Total Due:                               Monthly Payment:
Description:




Monthly Expenses (for example, food, transportation, child care, health care, etc)
Description:

TRANSPORTATION




Dependants
                                                                                 Age:           Relationship:
                               %%r^*H»t &r**•«-*•
                                   i'
                                                             if        t!

                                  • i
                                                         V
                                                                      'I            1
                                                         //
                                  /

    State of Texas          *

    County of Harris        *

            Affidavit of Inability to Pay Costs for Appeal of Victoria

    lyiy name is Victoria I. Oko. I am unable to pay the costs ofappeal or to file an
    appeal bond in order to appeal the Judgment.
    In order to appeal this proceeding, I am giving the following information under
    oath:

    I am unable to pay the court costs. I verify that the statements made in
    this Affidavit are true and correct.


    Full Name:
                  VICTORIA I. OKO
    Address:                                    City, State, and Zip Code
    2422 HAWTHORNE BROOK LANE,                  FRESNO, TEXAS 77545
    Home Telephone:                             Cellular Phone:
                                                832-885-7297

    Former Address:
    8310 FURLONG LANE, HOUSTON, TEXAS 77071
    Date of Birth:                              Place of Birth:

     10/15/1977
                                                ABA, NIGERIA
    Employer: FOUR J'S COMMUNITY LIVING CTR.
    Employment Address: 9207 COUNTRY CREEK DR. SUITE 200, HOUSTON, TEXAS 77036
    Work Telephone: 713-981-6206                Job Title or Duties: DIRECT CARE SUPV.

    Supervisor's Name: ANTHONIA UDUMA


    Spouse's Name: UWAKWE G. OKO

    Spouse's Address:                                       City, State, and Zip Code
                                                            FRESNO, TX 77545
     2422 HAWTHORNE BROOK
    Spouse's Home Telephone:                    Spouse'sCellular Phone:

     Spouse's Employer: NONE


                                                                    6d-3
?
    *   Spouse's Employment Address:

        Spouse's Work Telephone:                          Spouse's Supervisor's Name:
                                                                                                    Page 1 of3
        Income
        Monthly earnings:          $2,275.00
        Other income:              N/A
                                                                                 Amount:
              Description:



        Spouse's Income
        Spouse's monthly           N/A
        earnings:
        Other income:
              Description:                                                       Amount:


        Government Entitlement Income
        Unemployment Benefits Benefit Amount

        AFDC:

        Social Security:

        Disability:

        Veteran's Benefits:

        Child Support


        Other Entitlement Benefits:                                              Amount-




        All Other Income
        Description:                                                             Amount:

        N/A

        Accounts in Financial Institutions
        Checking Accounts:
          Financial Institution:               Account Number: 9064877823        Current Balance: -$104.73

        WELLS FARGO BANK, HOUSTON, TX
        Saving Accounts:
          Financial Institution:               Account Number:                   Current Balance:


        Real Property Owned otherthan Homestead
        Description: N/A                       Address:                          Value:




                                                          1
>Penon.. Proper* (Q^rtHanHouseMilvr^s^^                                          ~i%Z"***
                                                                                  Value:
 Description:                                                                     $1,200.00
  2000 TOTOTA SIENA



 Debts                                                                            Monthly Payment:
                                              Total Due:
 Description:                                                                     $205.00
                                              $23,700.00
 STUDENT LOAN

^^^^^^^M^^^^^^^^1^,                                                               Amount:
 Description:
                                                                                  $600.00
                                                                                  $300.00
  TRANSPORTATION (INSURANCE, GAS ETC)                                             $200.00
 CHILD CARE                                                                       $150.00
 HEALTHCARE                                                                       $250.00
 LIGHT BILL                                                                         75.00
 PHONE BILL                                                                       $150.00
  WATER BILL                                                                      $150.00
  CABLE

 Dependants                                                                               Relationship:
                                 Address:                                                 DAUGHTER
 Name:
  MARTHA N. OKO                  2422 HAWTHORNE BRK, FRESNO, TX
                                                                                          SON
  JOSEPH C. OKO
                                 2422 HAWTHORNE BRK FRESNO, TX                            DAGHTER
  KATHRINE C. OKO
                                 2422 HAWTHORNE BRK FRESNO, TX
                                                                                          SON
  VICTOR M. OKO
                                 2422 HAWTHORNE BRK FRESNO, TX


                i\A
  VICTORIA I. OKO
                                                               Date
                                                                      £kM^
  THE STATE OF TEXAS               §                                                  o




                                                                                      -no
  COUNTY OF
   BEFOREME, theundersigned authontv, onthis day person* appeared VICTONA^Q,* ur^                                 ath,

                           ;rms Affidavit and that the information provided is tree and sogeg.. 3
   stated that she is making 1
                                                                                                          PR
          SWORN TO AND SUBSCRIBED, before me or              to- K.toib              ? t        •=

                                                           Lie, State of Texas
                                                                                   ii^fei JENNIFffi CORINE MOORE
                                                                                     Wp*j MY COMMISSION EXPIRES
                                                                                                Febniar/24,2017


                                                           V
                                                                  U